NO. 07-07-0311-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 22, 2007

______________________________



IN RE RODGER WAYNE MITCHELL, RELATOR

_________________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ON PETITION FOR WRIT OF MANDAMUS

By a petition, relator Rodger Wayne Mitchell requests issuance of mandamus directing the District Clerk of Potter County to provide him a copy of “the judgment papers of his revocation of deferred adjudicated probation.”  We dismiss the mandamus petition for want of jurisdiction.

An intermediate appellate court has jurisdiction to issue writs of mandamus against a district clerk only when necessary to enforce its jurisdiction over a pending appeal.  
In re Jackson
, No. 07-03-0372-CV, 2003 WL 22047701 at *1 (Tex.App.–Amarillo September 2, 2003, orig. proceeding).  Relator's mandamus petition does not claim, nor does it appear to seek relief designed to enforce this court's jurisdiction. We have no pending appeal involving Mitchell and he does not allege that such an appeal exists. 

We conclude the relief relator seeks here against the district clerk lies outside our writ authority.  Thus, we have no jurisdiction over the request.  Accordingly, relator's petition seeking a writ of mandamus is dismissed for want of jurisdiction.



Mackey K. Hancock

                   Justice